—Order of disposition, Family Court, New York County (Sara Schechter, J.), entered February 16, 1995, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree, and conditionally discharged him for a period of up to 12 months, unanimously affirmed, without costs.
The eyewitness testimony of two Housing Authority employees that respondent and other youths were jumping on Housing Authority vehicles that were seriously damaged as a result, and attempted to flee when the employees approached, was legally sufficient to support a finding that respondent acted in concert with corespondent and others to intentionally cause damage to the vehicles, the natural consequence of their conduct (see, Matter of Moises O., 189 AD2d 687; People v Quinones, 162 AD2d 175, Iv denied 76 NY2d 863). Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ.